Title: From George Washington to John Hancock, 29 May 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Middle Brook May 29: 1777

I this morning had the Honor of your Letter of the 27th with its Inclosures.
I shall pay the strictest attention to the Resolutions transmitted me; However I am not without apprehensions, that the Regulation lately adopted, respecting Chaplains, will not answer. I recollect when One was assigned, in the course of last year, to Two Regiments, the prevailing Opinion was, and that founded on a variety of reasons, that it would not do, and the old mode of appointment was introduced again.
General’s Schuyler’s proposal for raising One or Two Troops of Horse, I think a Good one; I intended to write to him upon the Subject, before the receipt of your favor and shall do it by the first Opportunity.

I arrived here yesterday Evening. Nothing of importance has occurred since, and I have not further to add, than that I have the Honor to be with great respect Sir Yr Most Obed. Servt

Go: Washington


P.S. You will be pleased to send the Letter which accompanies this, to Genl Reed.

